Case 3:20-cv-00065-CWR-FKB Document 1-1 Filed 01/31/20 Page 1 of5

Case: 25C0O1:19-cv-05132-LCS Document#:2 Filed: 12/27/2019 Page1of5

IN THE COUNTY COURT OF THE FIRST JUDICIAL DISTRICT OF
HINDS COUNTY, MISSISSIPPI

PRESIDENT MANUEL | PLAINTIFF
Vv : CAUSE NO. _/9-9735. 0.

JACKSON HMA, LLC

MERIT HEALTH CENTRAL DBA DEFENDANT

 

PLAINTIFF’S COMPLAINT FOR PERSONAL INJURY DAMAGES

COMES NOW, Plaintiff, President Manuel (hereinafter “Mr. Manuel” or
“Plaintiff”), by and through counsel, filing this Compliant for Personal Injury
Damages in the above styled action against, Defendant, Jackson HMA, LLC, Merit
Health Central DBA (hereinafter “Merit Health” or “Defendant”) for relief from
damages arising out of a personal injury and would show unto this Honorable Court
the following:

I, PARTIES

1. Mr. Manuel is a domiciliary of Jackson, Hinds County, MS. Mr. Manuel
is a citizen of the United States and Mississippi.

2. Defendant is a limited liability company, doing business in Jackson,
Hinds County, Mississippi, upon information land belief, its principle place of
business is Franklin, TN. Defendant can be epived with service of process through
ite registered agent, CSC of Rankin County, Inc. at Mirror Lake Plaza; 2829
Lakeland Drive Suite 1502, Flowood, MS 89282.

 

COMPLAINT FOR DAMAGES 1

 

a

 
Case 3:20-cv-00065-CWR-FKB Document 1-1 Filed 01/31/20 Page 2 of 5

Case: 25CO1:19-cv-05132-LCS Document#:2 Filed: 12/27/2019 Page 2of5

Il. JURISDICTION AND VENUE

3. This Court has jurisdiction of Plaintiffs’ claims pursuant to MS Const.
Art. 6, § 156 and Miss. Code Ann. § 9-7-81.

4. Venue is proper in, and Defendant is subject to the personal
jurisdiction of this Court because Defendant maintains facilities and business
operations in this County, and upon information and belief all or most of the events
giving rise to this action occurred in this County. Miss, Code Ann. § 11-11-3.

MW, FACTUAL ALLEGATIONS

5. At all times during the following events Mr. Manuel was an invitee at
Merit Health. |

6. On or about October 17, 2018, Mr. Manuel, a 69 year old male, was
visiting his, then ill wife, Mrs. Georgia Sellers at Merit Health. Mrs. Georgia Sellers
is now deceased. |

7. On this same day, Mr. Manual left Merit Health to retrieve food for
himeelf and his wife.

8. Mr. Manuel returned to Merit Health after retrieving food and as Mr.
Manuel was walking down the hall—without warning—he encountered a liquid
substance. !

9. Unaware that this unidentified substance was on the floor, Mr.
Manuel's encounter with this substance caused him to slip and lose his balance.

10. When Mr. Manual slipped and lost his balance he was propelled into
the air and he fell.

11. The fall caused injuries to Mr. Manuel's whole, 69 year old body,
especially his back. |

12. After the fall, Mr. Wilson encountered an unidentified hospital patron

 

COMPLAINT FOR DAMAGES 2
Case 3:20-cv-00065-CWR-FKB Document 1-1 Filed 01/31/20 Page 3 of 5

Case: 25CO1:19-cv-05132-LCS Document#:2 Filed: 12/27/2019 Page3of5

that pointed to the substance on the floor and identified it as the cause of Mr.
Manuel's fall. |

13. Upon information and belief the substance had been on the floor for
some time.

14. Mr. Manuel received no provided warnings nor was there notice given
regarding the substance and its presence on the floor prior to his fall.

15. Asa result of Mr. Manuel’s fall he was treated by the professionals at
Merit Health and his primary care physician.

IV. CLAIMS FOR RELIEF

FIRST R F
Negligence

16. Plaintiffs incorporates by reference as if fully cet forth herein the
allegations contained in paragraphs 1 through 16, above.

17. Defendant had a duty to maintain the property in a condition that was
safe for use by invitees.

18. At all times during the events giving rise to this complaint Mr. Manuel
was an invitee.

19. At the time of Mr. Manuel’s fall Defendant had either constructive or
actual knowledge that there was a wet slippery substance on the floor that could
cause harm to Mr. Manuel.

20. Defendant neglected to remove the wet slippery substance or provide
warning of the hazard. |

21. Because of Defendant's wrongful and negligent acta Mr. Manuel
sustained personal injuries to his whole body.

 

COMPLAINT FOR DAMAGES 3

2 ee Se
Case 3:20-cv-00065-CWR-FKB Document 1-1 Filed 01/31/20 Page 4 of 5

Case: 25CO1:19-cv-05132-LCS Document#:2 Filed: 12/27/2019 Page4of5

E CLAI
Negligence

22. Plaintiffs incorporates by reference as if fully set forth herein the
allegations contained in paragraphs 1 through 21, above.

23. Defendant had a duty to exercise reasonable care to warn the guest of
dangerous conditions.

24. At all times during the events giving rise to this complaint Mr.
Manuel was a licensee. |

25. At the time of Mr. Manuel’s fall Defendant had either constructive or
actual knowledge that there was a wet slippery substance on the floor that could
cause harm to Mr. Manuel. |

26. Defendant neglected to remove the wet slippery substance or provide
warning of the hazard.

27. Because of Defendants wrongful, and negligent acts Mr. Manuel
sustained personal injuries to his whole body:

PRAYER FOR RELIEF
WHEREFORE, Plaintiffs pray for relief as follows:

1, Compensatory damages for Mr. Manuel's medical treatment
that were caused by Defendant's wrongful and negligent acts in
an amount to be determined at trial;

2. For compensatory damages for Mr. Manuel’s emotional pain and
suffering, in an amount tolbe proven at trial;

3. For compensatory damages for Mr. Manuel's physical pain and
suffering, in an amount to be proven at trial;

4, For punitive damages in an amount to be determined at trial;

 

COMPLAINT FOR DAMAGES 4

Se ee

tas ce a eee

 
Case 3:20-cv-00065-CWR-FKB Document 1-1 Filed 01/31/20 Page 5 of 5

Case: 25CO1:19-cv-05132-LCS Document#:2 Filed: 12/27/2019 Page5of5

5. For such other and further relief as this Court deems just and

proper.

DEMAND F x
Plaintiff demands a jury trial on all causes of action and claims to which he

has a right to a jury trial.

Respectfully submitted this the \o® day of December, 2019.

ROD G. HICKMAN, MSB 105527
HICKMAN FONDREN, PLLC

2882 Jefferson Street

Post Office Box 149

Macon, Mississippi 39341
601-202-1185
rod@hickmanfondren.com

M. DENISE FONDREN, MSB 105556
HICKMAN FONDREN, PLLC

404 Galleria Dr, Suite 7

Post Office Box 2518

Oxford, Mississippi 38655
601-202-1185
denise@hickmanfondren.com

Attorneys for Plaintiffs

 

PLAINTIFF

 

4
hy Rod G. Hickman, One of His Attorneys

 

COMPLAINT FOR DAMAGES 5
